Citation Nr: 1644986	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO. 09-27 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent prior to January 6, 2016 and in excess of 70 percent thereafter for major depressive disorder.

2. Entitlement to an initial rating in excess of 40 percent for lumbar spine degenerative disc disease (DDD).

3. Entitlement to an initial rating in excess of 30 percent for cervical spine degenerative joint disease (DJD).

4. Entitlement to an initial rating in excess of 10 percent prior to January 6, 2016 and in excess of 30 percent thereafter for eczema.

5. Entitlement to an initial compensable rating from June 1, 2007 to January 6, 2016 and in excess of 40 percent thereafter for left upper extremity radiculopathy.

6. Entitlement to an initial compensable rating from June 1, 2007 to January 6, 2016 and in excess of 30 percent thereafter for right upper extremity radiculopathy.

7. Entitlement to an initial rating in excess of 10 percent prior to January 6, 2016 and in excess of 20 percent thereafter for left lower extremity radiculopathy.

8. Entitlement to an initial rating in excess of 10 percent prior to January 6, 2016 and in excess of 20 percent thereafter for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The RO granted increased ratings of 70 percent for major depression and 20 percent for left and right lower extremity radiculopathy in a May 2016 rating decision, all effective January 6, 2016. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id. The issues have been re-characterized to reflect the increased ratings grant effective January 6, 2016.

Concerning the bilateral upper extremity radiculopathy, the Board remanded the issue of entitlement to a separate compensable rating for bilateral upper extremity radiculopathy as part of the claim for an increased rating for cervical spine DJD, as neurologic abnormalities associated with a spine disability are to be considered along with the back or neck disability itself and then rated separately. See 38 C.F.R. § 4.71a, General Formula, Note 1. Compensable evaluations were assigned in a May 2016 rating decision, effective January 6, 2016.

As the claim for disability ratings for bilateral upper extremity radiculopathy is part of the cervical spine claim, the Board will address the issue of entitlement to an increased rating for left and right upper extremity radiculopathy, associated with a cervical spine disability, herein. As the compensable evaluations assigned in the May 2016 rating decision do not span the entire period on appeal, for the purposes of this analysis noncompensable ratings will be assigned from June 1, 2007, the date of service connection for the cervical spine disability, to January 6, 2016, the effective date of the compensable ratings. The issues have been added and characterized as such on the title page.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran indicated during his most recent VA examinations that he was currently employed, and there is no evidence that employment is not substantially gainful. As such, TDIU has not been raised.

The Board remanded the issues on appeal for additional development in August 2015. The records having been requested or obtained and the examinations having been provided, the directives have been substantially complied with and the matters again are before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Concerning the issue of entitlement to an increased rating for eczema, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806. VA has appealed the Court's decision to the United States Court of Appeals for the Federal Circuit.

Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision. On October 6, 2016, the Court granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). As this appeal contains one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay. Once a final decision is reached on appeal in Johnson, the adjudication of the claim that has been stayed will be resumed.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to January 6, 2016, the Veteran's major depressive disorder was manifested by chronic sleep impairment, depressed mood, anxiety, panic attacks, irritability with outbursts of anger, social isolation, work and family conflict, and passive suicidal ideation; resulting in occupational and social impairment with deficiencies in most areas. Total occupational and social impairment has not been shown.

2. From January 6, 2016 forward, the Veteran's major depressive disorder has been manifested by chronic sleep impairment, depressed mood, anxiety, panic attacks, irritability with outbursts of anger, work and family conflict, social isolation, retention of only highly learned material and passive suicidal ideation; resulting in occupational and social impairment with deficiencies in most areas. Total occupational and social impairment has not been shown.

3. Throughout the period on appeal, the Veteran's lumbar DDD has been manifested by severe pain, weakness, stiffness, swelling, flare-ups of varying frequency and severity, interference with walking, standing and sitting, and limitation of forward flexion to 30 degrees or less; but not by favorable or unfavorable ankylosis of the thoracolumbar or entire spine, or incapacitating episodes having a total duration of six weeks or more over the previous 12 months.

4. Prior to January 6, 2016, the Veteran's left lower extremity radiculopathy was manifested by moderate constant pain, numbness and decreased deep tendon reflexes, resulting in mild incomplete paralysis of the sciatic nerve.

5. From January 6, 2016 forward, the Veteran's left lower extremity radiculopathy has been manifested by severe intermittent pain, moderate paresthesias, flare-ups, pins and needles feelings in the foot, mild numbness, decreased sensation to light touch, decreased deep tendon reflexes and slightly decreased muscle strength in great toe extension, resulting in moderate incomplete paralysis of the sciatic nerve.

6. Prior to January 6, 2016, the Veteran's right lower extremity radiculopathy was manifested by moderate constant pain, mild paresthesias, moderate numbness, decreased sensation to light touch and decreased deep tendon reflexes, resulting in mild incomplete paralysis of the sciatic nerve.

7. From January 6, 2016 forward, the Veteran's right lower extremity radiculopathy has been manifested by severe intermittent pain, flare-ups, moderate paresthesias, pins and needles feelings in the foot, mild numbness, decreased sensation to light touch, decreased deep tendon reflexes and slightly decreased muscle strength in great toe extension, resulting in moderate incomplete paralysis of the sciatic nerve.

8. Throughout the period on appeal, the Veteran's cervical spine DJD has been manifested by pain, weakness, stiffness, instability, fatigue and lack of endurance, flare-ups of varying frequency and severity, and limitation of motion; but not by ankylosis of the cervical or entire spine, or incapacitating episodes having a total duration of at least four weeks over the previous 12 months.

9. Prior to January 6, 2016, the left upper extremity radiculopathy was manifested by moderate intermittent pain, moderate paresthesias and decreased deep tendon reflexes, resulting in mild incomplete paralysis of the middle radicular group.

10. From January 6, 2016 forward, the left upper extremity radiculopathy has been manifested by severe constant pain, flare-ups, intermittent pain and paresthesias, moderate numbness, generalized weakness, decreased muscle strength in the bilateral hands and decreased sensation to light touch, resulting in severe incomplete paralysis of the middle radicular group.

11. Prior to January 6, 2016, the right upper extremity radiculopathy was manifested by moderate intermittent pain, moderate paresthesias, and decreased deep tendon reflexes, resulting in mild incomplete paralysis of the middle radicular group.

12. From January 6, 2016 forward, the Veteran's right upper extremity radiculopathy has been manifested by severe constant pain, intermittent pain and paresthesias, moderate numbness, decreased muscle strength in the bilateral hands, flare-ups, generalized weakness and decreased sensation to light touch, resulting in severe incomplete paralysis of the middle radicular group.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no higher, prior to January 6, 2016 for major depressive disorder have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2015).

2. The criteria for an initial rating in excess of 70 percent, from January 6, 2016 forward for major depressive disorder have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2015).

3. The criteria for a rating in excess of 40 percent for lumbar DDD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

4. The criteria for a rating in excess of 10 percent prior to January 6, 2016 for left lower extremity radiculopathy have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

5. The criteria for a rating in excess of 20 percent from January 6, 2016 forward for left lower extremity radiculopathy have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

6. The criteria for a rating in excess of 10 percent prior to January 6, 2016 for right lower extremity radiculopathy have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

7. The criteria for a rating in excess of 20 percent from January 6, 2016 forward for right lower extremity radiculopathy have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

8. The criteria for a rating in excess of 30 percent for cervical spine DJD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

9. The criteria for an initial rating of 20 percent, but no higher, from June 1, 2007 to January 6, 2016 for left upper extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8511 (2015).

10. The criteria for an initial rating of 50 percent, but no higher, from January 6, 2016 forward for left upper extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8511 (2015).

11. The criteria for an initial rating of 20 percent, but no higher, from June 1, 2007 to January 6, 2016 for right upper extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8511 (2015).

12. The criteria for an initial rating of 40 percent, but no higher, from January 6, 2016 forward for right upper extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8511 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All released or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in January 2008, October 2010, May 2014, and January 2016. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the medical evidence of record in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for his major depressive disorder, lumbar spine DDD, bilateral lower extremity radiculopathy, cervical spine DJD, and bilateral upper extremity radiculopathy. The Board will address each issue in turn, applying the general legal framework above and the rating criteria relevant to each specific disability.

A. Major Depressive Disorder

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's major depressive disorder is rated under Diagnostic Code 9434, covering major depressive disorder. 38 C.F.R. § 4.130. A 50 percent rating is assigned prior to January 6, 2016 and a 70 percent rating is assigned thereafter. Major depressive disorder is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

Throughout the period on appeal, the Veteran has reported depression, anxiety, conflicts with family members and coworkers, neglect of personal appearance, isolationist behavior, sleep impairment and irritability, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran's wife submitted statements in April 2014 and May 2015 indicating that the Veteran experiences depression, anxiety, irritability, neglect of personal appearance, and withdraws from social and familial relationships. These statements are also competent and credible, and are therefore entitled to probative weight. Id. 

The Veteran was provided with psychiatric examinations in January 2008 and January 2016. The January 2008 examiner noted that the Veteran reported anxiety, isolationist behavior, anhedonia and passive suicidal ideation without intent or plan. Objectively, the Veteran was well-groomed with normal speech, thought processes, and judgment. Mood was noted to be sad, and affect was depressed. No homicidal ideation or hallucinations were present, nor were any memory impairments. The examiner indicated that the Veteran had passive suicidal ideation but was not suicidal. Overall, the examiner diagnosed the Veteran with severe major depression, and assigned a GAF score of 50.

The January 2016 examiner noted reports of conflicts with family members, particularly the Veteran's wife, anger issues and conflicts at work, and isolationist tendencies. The examiner further endorsed a depressed mood, anxiety, panic attacks more than once a week, sleep impairment, retention of only highly learned material, disturbances of motivation and mood, difficulty establishing and maintaining relationships, difficulty adapting to stressful situations, and passive suicidal ideation with no plan or intent. Obsessional rituals, such as checking and rechecking projects at work, were noted, as well as the Veteran's statement that while he had some passive suicidal ideation he would never follow through due to his children. Grooming and orientation were normal, and the Veteran's affect was constricted. Overall, the examiner indicated that these symptoms resulted in social and occupational impairment in most areas.

There is no evidence that either examiner was not competent or credible, and as the opinions were based on the medical evidence and physician evaluations of the Veteran, the Board finds they are entitled to significant probative weight as to the severity of the major depressive disorder at the time of the examination. Nieves-Rodriguez, 22 Vet. App. 295.

Generally, VA psychiatric records from November 2008 forward reflect continued complaints of depression, anxiety, irritability, social withdrawal, panic attacks, and sleep impairment. The Veteran's mood is consistently noted to be either depressed or anxious, and with an altered affected. Grooming, orientation, thought processes and speech are consistently noted to be appropriate or normal. February 2009, September 2012 and September 2015 records all note on-going, or a history of, family conflict, with the September 2015 records noting occasional separations. A GAF score of 50 was assigned in a September 2012 treatment record.

Finally, the Veteran was assigned GAF scores of 50 in January 2008 and September 2012. GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). In this case, the Veteran's GAF scores, while limited, fall within the 41 to 50 range, indicating that overall his symptoms result in serious impairment in social or occupational functioning.

Based on the foregoing, the Board finds that an increased rating of 70 percent, but no higher, prior to January 6, 2016 for major depressive disorder is warranted. The January 2008 VA examination and VA treatment records all reflect reports of irritability with outbursts of anger, which is directly contemplated by a 70 percent rating. Passive suicidal ideation was also reported both at the January 2008 VA examination and in a September 2015 treatment record, which is also directly contemplated by the rating criteria. Records reflect continuous reports of depression and anxiety, which are echoed in lay statements submitted by both the Veteran and his wife, which are indicative of overall impairment of mood.

Further, VA treatment records and the January 2008 examination report reflect strained or tense familial, social and work relationships. There are several notations of conflicts at work and verbal altercations with his wife, most of which are attributed to the Veteran's irritability. The repeated work and familial conflicts and on-going social isolation more nearly approximate an inability establish or maintain effective relationships, whether social, familial or occupational, as well as overall impairment with respect to work and family relationships.

Overall, the January 2008 examiner, while not indicating the level of disability in the language of the rating criteria, described the Veteran's major depressive disorder as severe and assigned a GAF score of 50. A GAF score of 50 was also assigned during a psychological evaluation in September 2012. As noted, a score of 50 reflects serious occupational and social impairment, which based on the example symptomatology is commensurate with a 70 percent disability rating. These scores are highly probative of the Veteran's overall level of impairment at the time they were issued, as they are a numerical representation of the examiner's overall assessment of the severity of the impairment. 

Additionally, the January 2016 examiner indicated that the Veteran's overall level of disability more nearly approximately the level contemplated by a 70 percent rating based predominantly on the same symptomatology reflected in the prior to that examination, including family and work conflict, depressed mood, anxiety, sleep impairment, isolationist behavior, irritability with outbursts of anger, panic attacks and passive suicidal ideation. As it was based on predominantly the same type and severity of symptomatology, this determination is informative as to the overall severity of the Veteran's occupational and social impairment prior to the opinion as well.

As such, the Board finds that an increased rating of 70 percent, but no higher, prior to January 6, 2016 is warranted in this case, as the frequency and severity of the Veteran's symptomatology during this period resulted in social and occupational impairment in most areas, particularly in family relations, work and mood. 38 C.F.R. § 4.130, Diagnostic Code 9434.

However, a rating in excess of 70 percent is not warranted at any point during the period on appeal. Treatment records and the examination reports reflect that since January 2008 the Veteran has consistently denied homicidal ideation or the presence of any hallucinations. While the Veteran did endorse passive homicidal ideation in January 2008 and September 2015, the Veteran also specifically indicated that he had no plan or intent. While the Veteran has irritability with outburst of anger, there is no evidence of any episodes of physical violence directed at any family members, friends or coworkers. Thus, there is no evidence that the Veteran has ever posed a persistent threat to himself or others as contemplated by a total rating.

The Veteran has consistently been found during psychological evaluations to be oriented in all spheres, appropriately groomed and behaved, and to have normal speech, thought processes, insight and judgment. While the Veteran and his wife have endorsed a neglect of personal appearance, this is in direct conflict with all of the medical evidence of record, which notes adequate grooming. Further, there is no lay or medical evidence that this neglect, if present rises to the level of severity contemplated by a 100 percent rating, which is an inability to attend to even basic hygiene. There is no evidence that the Veteran has a memory impairment of such severity that he cannot remember such highly learned material such as his own name or the names of close relatives. There is no evidence of further symptomatology of similar severity to the symptoms contemplated by the rating criteria. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. 

Overall, while the severity and frequency of the Veteran's symptomatology results in deficiencies in most areas, they do not result in total occupational and social impairment. The assigned GAF scores, as well as the evaluation provided in the January 2016 report, indicate impairment in most areas. Further, while the Veteran's symptoms have resulted in deficiencies with respect to work and familial relationships, the Veteran has still been able to maintain employment and continues to live with and provide for his family. Based on the foregoing, the Board finds that the severity of the Veteran's impairment does not more nearly approximate the level of disability contemplated by a 100 percent rating, which contemplates complete occupational and social impairment. As such, as rating of 100 percent is not warranted at any point during the period on appeal.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 70 percent, but no higher, prior to January 6, 2016 is warranted. See Hart, 21 Vet. App. 505. However, the preponderance of the evidence is against an initial rating in excess of 70 percent from January 6, 2016 forward. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim for an increased rating from January 6, 2016 forward is denied.

B. Lumbar DDD

The Veteran's lumbar DDD is rated under Diagnostic Code 5243, covering intervertebral disc syndrome. All spine disabilities covered by Diagnostic Codes 5235 to 5243 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, General Formula. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

Throughout the period on appeal, the Veteran has reported severe low back pain radiating into his legs, limitation of motion, incapacitating episodes, weakness, stiffness, swelling, frequent flare-ups lasting a day at a time, and interference with walking and sitting. The Veteran is competent to report such lay observable symptoms, and there is no evidence that his reports are not credible. As such, they are entitled to probative weight concerning the severity of his low back disability during the period on appeal. Jandreau, 492 F.3d 1372.

The Veteran was provided with VA examinations in January 2008, October 2010, May 2014 and January 2016. The January 2008 examiner noted subjective reports of radiating pain, weakness, stiffness, swelling, instability, locking, fatigue, lack of endurance, and interference with standing and sitting. On examination the Veteran had forward flexion to 25 degrees, extension to 8 degrees, left lateral flexion to 30 degrees, right lateral flexion to 18 degrees, and left and right lateral rotation to 20 degrees. Pain on movement was present, but there was no further loss of range of motion or function after repetitive testing. 

The October 2010 VA examiner noted subjective reports of constant flare-ups, difficulty sitting and walking, and pain. On examination the Veteran possessed forward flexion to 20 degrees after repetitive testing, extension to 15 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, and right and left later rotation to 35 degrees. Pain on motion was present, but with the exception of forward flexion there was no further loss of motion or function after repeat testing.

The May 2014 examiner noted daily flare-ups lasting several hours at a time, and that the examination was being conducted during one such flare-up. The examiner noted forward flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, and left and right lateral rotation to 20 degrees. Pain on movement was present, and there was no further loss of motion or function after repetitive testing. The examiner further noted the presence of IVDS, and noted one to two weeks of incapacitating episodes.

Finally, the January 2016 examiner noted flare-ups on a daily basis characterized by increased pain, pain on movement, and limitation of motion. The Veteran had forward flexion to 25 degrees, extension to 10 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 20 degrees. Painful motion was present in all directions, as was pain on weight bearing. There was no further loss of motion or function after repetitive testing, despite the presence of fatigue, weakness and lack of endurance. Ankylosis, IVDS, and loss of use were not present. 

There is no evidence that any of the VA examiners were not competent or credible, and as the opinions were based on the Veteran's medical records and an objective examination conducted at the time, the Board finds the reports are entitled to significant probative weight with respect to the severity of the Veterans' low back disability at the time of the examinations. Nieves-Rodriguez, 22 Vet. App. 295. 

VA and private treatment records associated with the claims file reflect on-going treatment for a low back disability, with reports of severe back pain radiating into the bilateral lower extremities and limitation of motion. However, the records contain no further range of motion testing expressed in degrees.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 40 percent is warranted in this case. All of the objective medical evidence shows that while the Veteran has significant limitation of motion of the lumbar spine, he still has the ability to move it. This was found to be true even during the reported flare-ups, as the May 2014 VA examiner noted that the examination was conducted during a flare-up and that the Veteran had some range of motion. None of the treatment records indicate that the Veteran has at any point been unable to move his lumbar spine or that the lumbar spine is in a fixed position. As there is no evidence of ankylosis of the thoracolumbar or entire spine, an increased rating in excess of 40 percent is not warranted in this case.

While the Veteran has at times argued that he has unfavorable ankylosis of the spine, he has not indicated that he is unable to move his lumbar spine or that his lumbar spine is in a fixed position. 38 C.F.R. § 4.71a, General Formula, Note 5. Further, there is no lay or medical evidence of any of the signs or symptoms associated with unfavorable ankylosis. Id. As such, an increased rating of 40 percent is note warranted in this case as the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by that rating, which is fixation of a spinal segment in a neutral position. Id.

In evaluating the Veteran's current level of disability for the period on appeal, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain on motion, flare-ups of varying frequency, stiffness, weakness, lack of endurance and swelling, which he is competent to report. Jandreau, 492 F.3d 1372. He has also argued that he has unfavorable ankylosis of either the lumbar or entire spine. 

However, each VA examiner also noted these factors to be present, and noted any further loss of motion after repetitive testing. Further, the May 2014 examination was conducted during a flare-up, and still noted that range of motion, while limited, was present. None of the examiners, even after considering the Veteran's statements and their own observations of pain on movement, weakness and other factors, found that the Veteran had additional functional loss to the point of ankylosis of the thoracolumbar or entire spine for VA purposes. As such, the Board finds that the Veteran's statements concerning additional functional loss or ankylosis are outweighed by the medical evidence of record, all of which indicates that the Veteran does not have ankylosis of the thoracolumbar or entire spine. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied. The May 2014 examiner noted that the Veteran has IVDS, and further stated that the Veteran had incapacitating episodes totaling one to two weeks over the past 12 months. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. The Veteran has also alleged that he has physician prescribed bed rest, and has stated that he has had episodes totaling six weeks or more over 12 month periods. 

However, treatment records are silent for any prescriptions of bedrest from either VA or private physicians, and the most recent VA examiner indicated that incapacitating episodes were not present at all. None of the treatment records or examination reports indicate that, even if such episodes are present, that they had a total duration of six weeks or more in the past 12 months. The Board notes that an October 2009 treatment record stated that the Veteran had been "incapacitated for over six weeks in the past year" due to his low back. However, this statement is contained in the middle of a paragraph detailing the Veteran's recitation of his current disabilities, their severity, and his current treatment therefor, as evidence by the further statements concerning his improved depression with medication and continued use of corticosteroid creams to treat his skin disability. 

Mere repetition of the allegations in a medical record does not transform them into competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Since this statement appears to be, based on the surrounding context, a repetition of the Veteran's account of his symptoms, it is not competent evidence of incapacitating episodes. Further, it does not establish that these episodes were incapacitating for VA purposes, i.e. that they  required were physician-prescribed bed rest. Thus, this treatment record does not establish the presence of incapacitating episodes totaling six weeks or more. Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 40 percent based on incapacitating episodes is warranted in this case. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's left and right lower extremity radiculopathy has already been granted and therefore are already contemplated by their assigned ratings, which are discussed below. No other neurologic abnormalities or bowel or bladder impairments have been noted as being associated with the Veteran's lumbar DDD. As such, additional separate compensable ratings are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 40 percent for the Veteran's service-connected lumbar DDD. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

C. Left and Right Lower Extremity Radiculopathy

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Tic douloureux may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

As an initial matter, the Board notes that during the period on appeal the Veteran's left and right lower extremity radiculopathy has been rated under Diagnostic Code 8626, governing neuritis of the anterior crural nerve. However, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. 38 C.F.R. §§ 3.951, 3.957; see Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

Here, the VA examination reports of record almost uniformly indicate that the Veteran's radiculopathy involves the sciatic, and not anterior crural, nerves bilaterally. See January 2008, May 2015 and January 2016 Spine Examination Reports. While all three nerves are rated based largely on the same criteria, the percentages assigned to those criteria differ. Specifically, Diagnostic Code 8520, governing impairment of the sciatic nerve, allows for a higher ratings than the Diagnostic Code governing the anterior crural nerve. 

As the medical evidence clearly shows involvement of the sciatic nerve, and as that Diagnostic Code would allow higher ratings, the Board finds that it is more appropriate to rate the Veteran under Diagnostic Code 8520, for impairment of the sciatic nerve. As such, the Board will first evaluate the left and right lower extremity radiculopathy based on the criteria under Diagnostic Code 8520, and then will consider if increased or separate compensable ratings are warranted under any other Diagnostic Codes.

The Veteran is currently assigned a 10 percent rating prior to January 6, 2016, and a 20 percent rating thereafter for his left and right lower extremity radiculopathy. Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis. Id. A 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. Id. An 80 percent rating is warranted for complete paralysis where the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or lost. Id.

The Veteran contends he is entitled to an increased rating in excess of 10 percent prior to January 6, 2016 and in excess of 20 percent thereafter for left and right lower extremity radiculopathy. As the symptoms have been substantially similar in both extremities the Board will address them together, beginning with the period prior to January 6, 2016 first and then discussing the period thereafter.

Prior to January 6, 2016, the Veteran reported radiating pain from his low back into his lower extremities, along with some numbness bilaterally. These statements are competent as they concern lay-observable symptoms, and as there is no evidence that the statements are not credible they are entitled to probative weight. Jandreau, 492 F.3d 1372.

The Veteran was provided neurologic evaluations as part of his spine examinations in January 2008, October 2010, and May 2014. The January 2008 examiner noted reports of radiating pain into the bilateral lower extremities. On examination the examiner found normal deep tendon reflexes and slightly decreased muscle strength (4/5) in the proximal lower extremities. The October 2010 examiner noted complaints of radiating pain into the lower extremities. Sensation and muscle strength were normal bilaterally, with absent deep tendon reflexes at the knee and ankle bilaterally.

The May 2014 examiner also noted complaints of radiating pain into the bilateral lower extremities. On examination muscle strength was normal with no atrophy present. Deep tendon reflexes were decreased bilaterally, and sensation to light touch was decreased on the right. The examiner noted moderate constant pain, mild right-sided paresthesias and moderate right sided numbness. Overall the examiner indicated that these symptoms resulted in mild radiculopathy bilaterally.

There is no evidence that any of these examiners were not competent or credible, and as the opinions were based on examinations of the Veteran and a review of the medical evidence, the Board finds they are entitled to significant probative weight concerning the severity of the Veteran's bilateral upper extremity radiculopathy at the time the examinations were conducted. Nieves-Rodriguez, 22 Vet. App. 295. Treatment records reflect on-going complaints of low back pain radiating into the bilateral lower extremities, but are silent for any evaluations of the type and severity of the Veteran's symptoms.

Based on the evidence of record, the Board finds that increased ratings in excess of 10 percent prior to January 6, 2016 for left and right lower extremity radiculopathy are not warranted. The evidence shows that during this period the Veteran's symptoms have been predominantly sensory in nature. While the January 2008 examiner noted a slight decrease in muscle strength bilaterally, muscle strength was subsequently noted to be normal in both the October 2010 and May 2014 VA examinations, and the Veteran did not endorse any physical manifestations during the period in question. 

Further, while the May 2014 examiner did note that the Veteran's constant pain was moderate in nature, he further indicated that overall the Veteran's symptoms only resulted in mild radiculopathy bilaterally. Based on this evidence, the Board finds that an increased rating in excess of 10 percent prior to January 6, 2016 is not warranted for the left or right lower extremity radiculopathy, as the Veteran's overall level of symptomatology does not more nearly approximate the level of severity contemplated by a 20 percent rating. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520. 

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case during this period. There is no evidence of involvement of other nerves. 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8530. Increased ratings based on neuralgia and neuritis, which are based on the rating schedule for disabilities of the peripheral nerves, are not also warranted in this case. 38 C.F.R. §§ 4.123, 4.124. There is no evidence of tic douloureux. 38 C.F.R. § 4.124.

Turning to the period from January 2016 forward, the Veteran reported radiating pain from his low back into his lower extremities, numbness, weakness and limitations on walking and standing bilaterally, all of which he is competent to report. Jandreau, 492 F.3d 1372. As there is no evidence the statements are not credible, they are entitled to probative weight.

The Veteran was provided with a neurologic evaluation as part of his January 2016 spine examination. The examiner noted reports of weakness in the lower extremities which caused giving way and interfered with walking and standing. On examination the Veteran had 4/5 muscle strength on great toe extension, but all other muscles were normal bilaterally. No atrophy was present. Deep tendon reflexes were decreased bilaterally, as well as sensation to light touch. The examiner noted severe intermittent pain, moderate paresthesias and mild numbness bilaterally. The examiner further clarified that the Veteran experienced pins and needles in both legs and numbness in the plantar surfaces of his feet. Overall, the examiner noted moderate radiculopathy most times, with flare-ups being moderately severe.

There is no evidence the examiner was not competent and credible, and as the report is based on examination of the Veteran and a review of the medical evidence the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295. VA and private treatment records during this period are silent for further complaints or evaluations of the bilateral lower extremity radiculopathy.

Based on this evidence, the Board finds that an increased rating of 20 percent from January 6, 2016 forward is not warranted. The only evidence of record during this period is the January 2016 VA examination, which indicated while the Veteran has slightly decreased muscle strength, weakness, numbness, severe intermittent pain and other symptoms resulted in moderate bilateral radiculopathy. 

The Board acknowledges the January 2016 examiner further stated that during flare-ups the Veteran's symptoms would likely be moderately severe in nature. However, flare-ups are, by their nature, transient increases in the severity of the disability and do not represent the Veteran's true level of disability. As such, while the flare-ups may be result in a more severe disability level on a temporary or transient basis, it is more appropriate to rate the Veteran based on his true level of disability, which the examiner indicated was moderate. 

Based on this evidence, the Board finds that an increased rating in excess of 20 percent from January 6, 2016 is not warranted for the left or right lower extremity radiculopathy, as the Veteran's overall level of symptomatology does not more nearly approximate the level of severity contemplated by a 20 percent rating. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case during this period. There is no evidence of involvement of other nerves. 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8530. Increased ratings based on neuralgia and neuritis, which are based on the rating schedule for disabilities of the peripheral nerves, are not also warranted in this case. 38 C.F.R. §§ 4.123, 4.124. There is no evidence of tic douloureux. 38 C.F.R. § 4.124.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent prior to January 6, 2016 and in excess of 20 percent thereafter for the Veteran's bilateral lower extremity radiculopathy. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claims are denied.

D. Cervical Spine DJD

The Veteran's cervical spine DJD is rated under Diagnostic Code 5242, covering degenerative arthritis. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine. 38 C.F.R. § 4.71a, General Formula. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. Id. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 340 degrees. Id.

Unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

Throughout the period on appeal, the Veteran has reported severe neck pain radiating into his arms, restricted range of motion, and flare-ups. The Veteran is competent to report such lay symptomatology, and as there is no evidence that his statements are not credible, they are entitled to probative weight. Jandreau, 492 F.3d 1372. The Veteran has alternatively asserted that he has ankylosis of the cervical spine and the entire spine. 

Cervical spine examinations were conducted in January 2008, October 2010, May 2014 and January 2016. The January 2008 examiner noted subjective reports of pain, weakness, stiffness, instability, fatigue and lack of endurance, along with flare-ups lasting one day. The Veteran had forward flexion to 8 degrees, extension to 10 degrees, left and right lateral flexion to 5 degrees and left and right lateral rotation to 10 degrees, all with pain. No further loss of range of motion due to factors such as pain, weakness, instability or fatigability was present.

The October 2010 examiner recorded complaints of neck pain with constant flare-ups. On examination the Veteran had no forward flexion, extension to 15 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 35 degrees. Pain on movement was present, but there was no spasm, weakness or tenderness. No further loss of motion or function was present after repeat testing. 

The May 2014 examiner noted a report of flare-ups lasting hours, and indicated the examination was being conducted during such a flare-up. The Veteran was found to have forward flexion to 20 degrees, extension to 15 degrees, left lateral flexion to 25 degrees with pain, right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees. There was no further loss of motion or function following repetitive testing. IVDS was present, but the examiner indicated that there was no history of incapacitating episodes. 

Finally, the January 2016 examiner noted severe pain radiating into the bilateral upper extremities and flare-ups of pain every two days lasting most of the day. The examiner noted that the examination was being conducted during a flare-up. On examination the Veteran had forward flexion to 10 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees and left and right lateral rotation to 15 degrees. Tenderness and pain on motion was present. Repetitive testing could not be conducted due to the amount of pain the Veteran stated he was experiencing at the time. Pain, fatigue, weakness, and lack of endurance were all present. The examiner found that ankylosis, loss of use, and IVDS were not present.

There is no evidence that any of the VA examiners were not competent or credible, and as the opinions were based on the Veteran's medical records and an objective examination conducted at the time, the Board finds the reports are entitled to significant probative weight with respect to the severity of the Veterans' low back disability at the time of the examinations. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records associated with the claims file reflect treatment for a cervical spine disability, with reports of severe pain and moderate restriction of motion. However, the records contain no further range of motion testing.

Based on the evidence of record, an increased rating in excess of 30 percent for a cervical spine disability is not warranted in this case. All of the VA examiners either noted that ankylosis of the cervical spine was not present or that at least some range of motion was present. Even the May 2014 VA examiner, whose examination was conducted during a flare-up of the disability, indicated that some range of motion was present, and that ankylosis for VA purposes was absent. As such, the record shows that the Veteran's disability does not more nearly approximate ankylosis even during flare-ups of the disability. None of the treatment records associated with the claims file reflect that the Veteran's cervical spine was in a fixed position of any kind, or reflect complaints of any of the signs associated with favorable or unfavorable ankylosis. 38 C.F.R. § 4.71a, General Formula, Note 5. 

While the Board acknowledges the Veteran's statements indicating that he has ankylosis of the cervical or entire spine, these statements are outweighed by the objective medical evidence of record, all of which shows that the Veteran's cervical spine has some range of motion, albeit limited, thus directly contradicting his assertion that it is in a fixed position. As such, the preponderance of the evidence is against a finding that an increased rating in excess of 30 percent for cervical spine DJD is warranted in this case. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In evaluating the Veteran's current level of disability for the period on appeal, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, limitation of motion, ankylosis, flare-ups, weakness, stiffness, fatigue and instability, which the he is competent to report. Jandreau, 492 F.3d 1372. However, each VA examiner acknowledged these factors, and still found that the Veteran either had some range of motion or that ankylosis was not present despite these additional factors. Further, the May 2014 and January 2016 VA examinations were conducted during flare-ups and specifically found that even during a flare-up ankylosis was not present. As such, the medical evidence of record shows that, even when considering these additional factors, they do not result in further functional loss so as to effectively result in ankylosis of the cervical spine. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness and fatigue are outweighed by the examiners' objective findings. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied. As noted, the Veteran has intermittently been noted to have IVDS, and the Veteran has stated that he has been prescribed bed rest for his condition. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. However, there is no medical evidence of prescribed bed rest form a physician for the Veteran's cervical spine disability, and there is no evidence that any such incapacitating episodes totaled at least four weeks over the past 12 month period. Id. In light of the lay and medical evidence of record, a rating in excess of 30 percent based on incapacitating episodes is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's left and right upper extremity radiculopathy has already been granted, and therefore those are already contemplated by their assigned ratings and will be discussed below. No other neurologic abnormalities or bowel or bladder impairments have been noted as being associated with the Veteran's cervical spine DJD. As such, additional separate compensable ratings are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 30 percent for the Veteran's service-connected cervical spine DJD. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

E. Left and Right Upper Extremity Radiculopathy

The Veteran has associated neurologic disabilities due to his cervical spine disability. As noted in the introduction, the Board has determined that the claim for compensable or increased ratings for bilateral upper extremity radiculopathy was part of the Veteran's on-going claim for an increased rating for a cervical spine disability. However, on remand a compensable rating for the bilateral upper extremity radiculopathy was only assigned effective January 6, 2016. The Board will address the period prior to January 6, 2016 first, followed by the period thereafter.

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Tic douloureux may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Veteran's left and right upper extremity radiculopathy is rated under Diagnostic Code 8511, governing impairment of the middle radicular group. 38 C.F.R. § 4.124a, Diagnostic Code 8511. Different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran is left-hand dominant and as such the ratings for the major side will be considered for the left upper extremity, and the ratings for the minor side will be considered for the right. 

Under Diagnostic Code 8511, a 20 percent rating is warranted for mild incomplete paralysis of either the major or minor side. Id. A 40 percent rating (major side) or 30 percent rating (minor side) is warranted for moderate incomplete paralysis. Id. A 50 percent (major side) or 40 percent (minor side) rating is warranted for severe incomplete paralysis. Id. A 70 percent (major side) or 60 percent (minor side) rating is warranted for complete paralysis of the middle radicular group, with adduction, abduction and rotation of the arm, flexion of the elbow and extension of the wrist lost or severely affected. Id.

Prior to January 6, 2016, the Veteran reported pain radiating from his neck into his shoulders and arms. He is competent to report lay observable symptoms such as pain, and as there is no evidence these statements are not credible, they are entitled to probative weight. Jandreau, 492 F.3d 1372.

During this period, the Veteran was provided with neurological examinations as part of his VA spine examinations in January 2008, October 2010, and May 2014. The January 2008 examiner noted no subjective complaints of radiating pain into the upper extremities at the time. On examination the Veteran's muscle strength and reflexes in the upper extremities were normal. The October 2010 examiner noted complaints of radiating pain, and indicated that pain appeared to radiate into the posterior aspects of the upper shoulder. On examination it was noted that the neurological examination was negative for the bilateral upper extremities, with sensation, reflexes and strength all being noted as normal. Reflexes were noted to be slightly diminished at +1 bilaterally.

The May 2014 examiner noted complaints of radiating pain into the shoulders and arms. Moderate bilateral intermittent pain and paresthesias were noted, along with mild numbness. The examiner found the Veteran to have decreased deep tendon reflexes bilaterally, but muscle strength and sensation to light touch were both intact. There was no evidence of muscle atrophy. Overall, the examiner indicated that the Veteran's radiculopathy was mild bilaterally. There is no evidence that any of these examiners were not competent or credible, and as the opinions were based on examinations of the Veteran and a review of the medical evidence, the Board finds they are entitled to significant probative weight concerning the severity of the Veteran's bilateral upper extremity radiculopathy at the time the examinations were conducted. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records from the period prior to January 6, 2016 are generally silent for complaints of pain radiating into the upper extremities, with the exception of the complaints noted by the VA examiners in October 2010 and May 2014. A February 2009 treatment record indicated that the Veteran had normal sensation and strength in his upper extremities bilaterally, with slightly increased reflexes on the right. However, as noted lay statements from the Veteran through this period endorse radiating pain.

Based on the foregoing, the Board finds that an increased rating of 20 percent, but no higher, from June 1, 2007 to January 6, 2016 for the left (major) and right (minor) upper extremity radiculopathy is warranted in this case. The lay and medical evidence during this period reflects, with varying frequency, symptoms of pain and decreased sensation and reflexes, all of which are purely sensory symptoms. The May 2014 examiner indicated that this symptomatology, overall, resulted in mild bilateral upper extremity radiculopathy. In light of the consistently noted sensory deficits, and the May 2014 opinion that these deficits result in mild overall bilaterally upper extremity radiculopathy, an initial rating of 20 percent for the left and right upper extremity is warranted.

An increased rating in excess of the 20 percent assigned herein for the period prior to January 6, 2016 is not warranted. When involvement is wholly sensory in nature, the rating should be for the mild, or at most, the moderate degree of impairment allowable under the applicable Diagnostic Code. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Introductory Note. As the moderate degree is the maximum for purely sensory impairment, this level should be used for wholly sensory impairment that is severe in nature. Here, the Veteran's sensory symptoms have at no point been noted to be severe, with the highest rating being the note of moderate intermittent pain and paresthesias in the May 2014 examination report.

Further, the May 2014 VA examiner specifically indicated that, even though moderate intermittent pain and paresthesias was present, overall the Veteran's radiculopathy was mild bilaterally. Based on this evidence, the Board finds that an increased rating in excess of 20 percent assigned herein is not warranted for the left or right upper extremity radiculopathy, as the Veteran's overall level of symptomatology does not more nearly approximate the level of severity contemplated by the ratings for moderate incomplete paralysis. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8511.

No additional higher or alternative ratings under different Diagnostic Codes can be applied during this period. The Board notes that the May 2014 examiner noted that the upper radicular group was affected as opposed to the middle radicular group. However, the upper and middle radicular groups assign the same percentages for each level of disability, and therefore a rating under the criteria governing the upper radicular group would not result in a higher rating than that assigned herein. 38 C.F.R. § 4.124a, Diagnostic Code 8510. 

Additionally, there is no indication from the record that the Veteran's symptoms are attributable to the specific impairment of either the upper or middle radicular group. Instead, his symptoms appear to be caused by the impairment of any and all nerves found to be involved. Therefore, assigning separate compensable ratings for the other nerves would violate the rule against pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262. There is no evidence of involvement of any other nerves in the left or right upper extremity. 38 C.F.R. § 4.124a, Diagnostic Codes 8512-8519. Increased ratings based on neuralgia and neuritis, which rely on the rating schedule for disabilities of the peripheral nerves, are not warranted in this case. 38 C.F.R. §§ 4.123, 4.124. There is no evidence of tic douloureux. 38 C.F.R. § 4.124.

Turning to the period from January 6, 2016 forward, the Veteran has continued to report severe pain radiating into his bilateral upper extremities, along with numbness and weakness. These symptoms are lay-observable, and as there is no evidence that these statements are not credible, they are entitled to probative weight. Jandreau, 492 F.3d 1372.

The Veteran was provided with a neurological evaluation in January 2016 in conjunction with his VA spine examination. The examiner noted bilateral severe constant pain, intermittent pain and paresthesias, along with moderate numbness. The examiner further noted that the Veteran stated he experienced sharp shooting pain intermittently and numbness affecting the palms of his hands. Deep tendon reflexes were noted to be normal. Sensation to light touch was noted to be decreased on the dorsum and palmar aspects of both hands as well as all five fingers bilaterally. Muscle strength was noted to be decreased (4/5) for thumb to index pinch strength as well as hand grasp generally. The examiner also noted that the Veteran endorsed generalized weakness of the upper extremities.

There is no evidence that the examiner was not competent or credible, and as the opinion was based on an objective examination and a review of the medical evidence, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295. Treatment records during this period are silent for any neurological testing or complaints of radiculopathy or its associated symptomatology.

Based on the foregoing, the Board finds that increased ratings of 50 percent (major side) for the left upper extremity and 40 percent (minor side) for the right upper extremity are warranted in this case. The evidence of record during this period reflects that the Veteran experienced severe sensory manifestations, including constant pain, paresthesias and intermittent pain. Further, in addition to the sensory impairment the medical evidence also reflects physical manifestations, including decreased grip strength, which means that as of the January 6, 2016 examination there is objective evidence that the Veteran's condition was manifested by both sensory and physical impairment bilaterally. Finally, the January 2016 examiner specifically indicated that the Veteran's overall level of impairment was severe bilaterally. As such, increased ratings of 50 percent (major side) and 40 percent (minor side) are warranted in this case. 38 C.F.R. § 4.124a, Diagnostic Code 8511.

Increased ratings in excess of those assigned are not warranted. There is no lay or medical evidence during this period of any of the physical manifestations associated with complete paralysis of the middle radicular group, or of symptoms comparable thereto. As there is no evidence indicating that the Veteran's current impairments either meet or approximate the level of severity contemplated by the ratings for complete paralysis of the middle radicular group, the Board finds that increased ratings for the left and right upper extremity are not warranted.

No additional higher or alternative ratings under different Diagnostic Codes can be applied during this period. As noted above, the Board notes that the May 2014 examiner noted that the upper radicular group was affected as opposed to the middle radicular group. However, the upper and middle radicular groups assign the same percentages for each level of disability, and therefore a rating under the criteria governing the upper radicular group would not result in a higher rating than that assigned herein. 38 C.F.R. § 4.124a, Diagnostic Code 8510. 

Further, there is no indication from the record that the Veteran's symptoms are attributable to the specific impairment of a specific nerve. Instead, his symptoms appear to be caused by the impairment of any and all nerves found to be involved. Therefore, assigning separate compensable ratings for the other nerves would violate the rule against pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262. There is no evidence of involvement of any other nerves in the left or right upper extremity. 38 C.F.R. § 4.124a, Diagnostic Codes 8512-8519. Increased ratings based on neuralgia and neuritis, which rely on the rating schedule for disabilities of the peripheral nerves, are not also warranted in this case. 38 C.F.R. §§ 4.123, 4.124. There is no evidence of tic douloureux. 38 C.F.R. § 4.124.

All potentially applicable diagnostic codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, increased ratings of 20 percent, but no higher, from June 1, 2007 to January 6, 2016 for both the left and right upper extremity radiculopathy are warranted. Further, increased ratings of 50 percent, but no higher, from January 6, 2016 forward for the left upper extremity and of 40 percent, but no higher, from January 6, 2016 forward for the right upper extremity are also warranted.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.



A. Major Depressive Disorder

In this case, the first Thun element is not satisfied. The Veteran's service-connected major depressive disorder is manifested by signs and symptoms such as chronic sleep impairment, depressed mood, anxiety, panic attacks, irritability with outbursts of anger, social isolation, confrontations at work, and passive suicidal ideation. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety and depression, and an inability to establish and maintain effective relationships. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as all of the Veteran's noted symptoms are directly contemplated by the rating schedule and the General Formula to some degree. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral of the Veteran's claim for extraschedular consideration is not warranted.

B. Lumbar DDD

The first Thun element is not satisfied here. The Veteran's lumbar DDD is manifested by severe low back pain radiating into his legs bilaterally, limitation of motion, incapacitating episodes, weakness, stiffness, swelling, frequent flare-ups, and interference with walking and sitting, and limitation of forward flexion to 30 degrees or less. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as pain, fatigability, weakness and other factors, they are inherently contemplated by the criteria as the Veteran's currently assigned rating for limitation of motion directly takes into account the effects these factors have on his range of motion and ability to function. In short, there is nothing exceptional or unusual about the Veteran's lumbar DDD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

C. Bilateral Lower Extremity Radiculopathy

The first Thun element has not been met. The Veteran's service-connected bilateral lower extremity radiculopathy is manifested by severe intermittent pain, moderate paresthesias, pins and needles feelings in the foot, mild numbness, decreased sensation to light touch, decreased deep tendon reflexes and slightly decreased muscle strength in great toe extension. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Peripheral Nerves, which contemplates the overall level of impairment resulting from both sensory and physical manifestations. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

Based on the evidence of record, the schedular rating criteria reasonably describe the Veteran's disability picture, as the criteria contemplate the overall severity of the bilateral upper and lower extremity radiculopathy, in light of all of the subjective and objective physical and sensory symptomatology associated therewith. In short, there is nothing exceptional about the Veteran's bilateral lower extremity radiculopathy as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

D. Cervical Spine DJD

The first Thun element is not satisfied here. The Veteran's cervical spine disability is manifested by pain, weakness, stiffness, instability, fatigue and lack of endurance, flare-ups of varying frequency and severity, and limitation of motion. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5242. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as weakness, stiffness, swelling and pain, they are inherently contemplated by the criteria in that the currently assigned rating is based on the Veteran's limitation of motion, which includes any further limitation of motion or function attributable to such factors. In short, there is nothing exceptional or unusual about the Veteran's cervical spine DJD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.
E. Bilateral Upper Extremity Radiculopathy

The first Thun element has not been met. The Veteran's service-connected bilateral upper extremity radiculopathy is manifested by severe constant pain, intermittent pain and paresthesias, moderate numbness, decreased muscle strength in the bilateral hands, generalized weakness and decreased sensation to light touch. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Peripheral Nerves, which contemplates the overall level of impairment attributable to sensory and physical manifestations. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

Based on the evidence of record, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the criteria contemplate the overall severity of the bilateral upper extremity radiculopathy based on the subjective and objective physical and sensory symptomatology associated therewith. In short, there is nothing exceptional about the Veteran's bilateral upper extremity radiculopathy as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

F. Johnson v. McDonald

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for major depressive disorder, lumbar DDD, cervical spine DJD, eczema, bilateral upper and lower extremity radiculopathy, a left foot disability, tinnitus, rhinitis, and a left eyebrow scar. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's major depressive disorder, lumbar DDD, cervical spine DJD, or bilateral upper and lower extremity radiculopathy combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, prior to January 6, 2016 for major depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 70 percent from January 6, 2016 forward for major depressive disorder is denied.

Entitlement to an initial rating in excess of 40 percent for lumbar DDD is denied.

Entitlement to an initial rating in excess of 10 percent prior to January 6, 2016 for left lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 20 percent from January 6, 2016 forward for left lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 10 percent prior to January 6, 2016 for right lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 20 percent from January 6, 2016 forward for right lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 30 percent for cervical DJD is denied.

Entitlement to an initial rating of 20 percent, but no higher, from June 1, 2007 to January 6, 2016 for left upper extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating of 50 percent, but no higher, from January 6, 2016 forward for left upper extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating of 20 percent, but no higher, from June 1, 2007 to January 6, 2016 for right upper extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating of 40 percent, but no higher, from January 6, 2016 forward for right upper extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


